         Case 1:17-cv-06663-RA-SLC Document 104 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGHAN GEORGE, on behalf of herself and all
others similarly situated,

                                Plaintiff,
                                                         CIVIL ACTION NO.: 17 Civ. 6663 (RA) (SLC)
         against
                                                                          ORDER
SHAMROCK SALOON II LLC, dba CALICO JACK’S
CANTINA, et al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         The parties were scheduled for a mediation on June 29 or 30, 2020. (See ECF No. 103).

The parties are directed to file a joint status report by Friday, July 10, 2020, regarding the status

of mediation and the case overall.


Dated:             New York, New York
                   July 7, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
